Citation Nr: 0733063	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  99-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left arm shrapnel wound (sw), with injury to Muscle 
Groups (MGs) III and V.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who had active service in the 
Commonwealth Army of the Philippines from February 1944 to 
June 1946.  This case was originally before the Board of 
Veterans' Appeals (Board) on appeal from a decision the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In February 2001, the Board issued a decision that, in 
pertinent part, denied the veteran's claim for an increased 
rating.  He appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2002, the 
Court issued an order that endorsed a joint motion by the 
parties (Joint Motion), vacated the Board's February 2001 
decision, and remanded this matter to the Board for action in 
compliance with the joint motion.  In November 2003 and 
November 2005 the case was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if any action on his part is required.


REMAND

The veteran contends that he is entitled to an increased 
rating for his service-connected residuals of left arm sw, 
with injury to MGs III and V.  Historically, the veteran 
sustained a left arm sw in enemy action in June 1945.  
Currently, a 20 percent rating is assigned based on muscle 
injury to MGs III and V.  MGs III and V act on the veteran's 
left shoulder and left elbow (flexion).

The November 2005 Remand noted that, in the alternative, the 
veteran's service-connected residuals of left arm sw may be 
rated under the diagnostic codes for limitation of motion of 
the shoulder and limitation of flexion of the elbow.  The 
Joint Motion by the parties, in part, ordered a more detailed 
examination of the veteran's service connected wound 
residuals, apparently so there would be sufficient 
information for rating under the alternative limitation of 
motion criteria.  In this regard, it is noteworthy that by 
rating decision dated in November 1971, the RO denied service 
connection for post-traumatic osteoarthritis of the left 
elbow, noting medical evidence of intercurrent injury to the 
left elbow following the veteran's military service.  
Accordingly, limitation of elbow motion due to the 
osteoarthritis from intercurrent injury may not be considered 
in rating the sw residuals.

The November 2005 Remand directed the RO to arrange for the 
veteran to undergo a VA examination by a physician with the 
appropriate expertise to determine the nature and extent of 
the impairment the veteran has resulting from the residuals 
of left arm sw with injury to MGs III and V.  Range of motion 
studies of the left elbow and shoulder, indicating 
additionally any further limitations due to pain or on 
exacerbation, were to be performed.  The examiner was to 
review the entire record and, based on the record review and 
examination of the veteran, opine how much limitation of 
elbow flexion, if any, is due to the veteran's service-
connected sw, and how much, if any, is due to his nonservice-
connected osteoarthritis.  If the examiner cannot distinguish 
between limitation of motion due to the service connected sw 
and limitation of motion due to nonservice connected 
arthritis, this was to be so stated for the record. 

In February 2006, the veteran was afforded a fee-basis 
examination.  The examiner noted the veteran's complaints of 
pain and swelling in his left shoulder and left elbow.  Range 
of motion findings were noted; however, the examiner did not 
opine how much limitation of elbow flexion, if any, is due to 
the veteran's service-connected sw, and how much, if any, is 
due to his nonservice-connected osteoarthritis.  In addition, 
the examiner did not attempt to quantify the extent of any 
additional functional loss due to pain during flare-ups or 
after repeated use.  In order to comply with the mandates of 
the Joint Motion and the Court, another opinion must be 
obtained.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board 
regrets any further delay in this matter.  However, given 
that the February 2006 fee-basis examination did not fully 
conform to the Board's remand instructions, and because the 
information sought is critical to the matter at hand, the 
Board finds no alternative to this further remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be examined by a physician with 
appropriate expertise to determine the 
nature and extent of the impairment he 
has resulting from his residuals of left 
arm sw with injury to MGs III and V.  The 
veteran's claims files must be reviewed 
by the examiner in conjunction with the 
examination.  Range of motion studies of 
the left elbow and shoulder, indicating 
additionally any further limitations due 
to pain or on exacerbation, should be 
performed.  Clinical findings should be 
described in detail.

The examiner should review the entire 
record and, based on the record review 
and examination of the veteran, the 
examiner, opine how much limitation of 
elbow flexion, if any, is due to the 
veteran's service-connected sw, and how 
much, if any, is due to his nonservice-
connected osteoarthritis.  If the 
examiner cannot distinguish between 
limitation of motion due to the service 
connected sw and limitation of motion due 
to nonservice connected arthritis, it 
should be so stated for the record.  The 
examiner must explain the rationale for 
all opinions given.

2.  The RO should then readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority (including 
consideration of rating the sw residuals 
under the alternative criteria mentioned 
above).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his attorney must be 
furnished an appropriate supplemental 
statement of the case and given 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to any final outcome 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

